Exhibit 10.17

--------------------------------------------------------------------------------


SECURED PROMISSORY NOTE

$4,725,000
STAMFORD, CONNECTICUT
AS OF FEBRUARY 9, 2018
 

(a)
For value received, PASSUR Aerospace, Inc. (formerly MEGADATA CORPORATION), a
New York corporation (hereinafter referred to as "Borrower"), hereby
unconditionally PROMISES TO PAY to the order of G.S. Beckwith Gilbert
("Lender"), or his permitted assigns, to an account designated by Lender, in
lawful money of the United States of America and in immediately available funds,
the principal sum of four million seven hundred twenty-five thousand dollars
($4,725,000) together with interest on the unpaid principal amount of this Note.
Interest shall be payable at the annual rate of 6.0% from February 9, 2018 to
November 1, 2019 payable in cash. Interest payments shall be made annually at
October 31 of each year.

The principal amount evidenced hereby will be repaid in full on November 1,
2019.  All accrued and unpaid interest hereunder as of November 1, 2019, shall
be payable on such date.
Notwithstanding the foregoing, the principal amount of the indebtedness
evidenced hereby, together with all accrued interest, shall be immediately due
and payable upon written notice to Borrower from Lender upon the happening of
any of the following Events of Default:
(a) Any representation or warranty in the Securities Purchase Agreement, dated
September 18, 1996, between Borrower and Lender shall be untrue or incorrect in
any material respect;
(b) Any of the assets of Borrower shall be attached, seized, levied upon or
subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors of
Borrower and shall remain unstayed or undismissed for thirty (30) consecutive
days; or any person other than Borrower shall apply for the appointment of a
receiver, trustee or custodian for any of the assets of Borrower and shall
remain unstayed or undismissed for thirty (30) consecutive days; or Borrower
shall have concealed, removed or permitted to be concealed or removed, any part
of its property, with the intent to hinder, delay or defraud its creditors or
any of them or made or suffered a transfer of any of its property or the
incurring of an obligation which may be fraudulent under any bankruptcy,
fraudulent conveyance or other similar law;
(c) A case or proceeding shall have been commenced against Borrower in a court
having competent jurisdiction seeking a decree or order in respect of Borrower
(i) under title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) of Borrower or of any substantial
part of its properties, or (iii) ordering the winding‑up or liquidation of the
affairs of Borrower and such case or proceeding shall remain undismissed or
unstayed for thirty (30) consecutive days or such court shall enter a decree or
order granting the relief sought in such case or proceeding;
(d) Borrower shall (i) file a petition seeking relief under title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable federal, state or foreign bankruptcy or other similar law, (ii)
consent to the institution of proceedings thereunder or to the filing of any
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
Borrower or of any substantial part of its properties, (iii) fail generally to
pay its debts as such debts become due, or (iv) take any corporate action in
furtherance of any such action;
(e) Final judgment or judgments (after the expiration of all times to appeal
therefrom) for the payment of money in excess of $100,000 in the aggregate shall
be rendered against Borrower and the same shall not be vacated, stayed, bonded,
paid or discharged for a period of thirty (30) days; or
(f) Any other event shall have occurred which would have a material adverse
effect on Borrower or its assets or financial condition in Lender's reasonable
judgment and Lender shall have given Borrower at least twenty (20) days' notice
thereof.
As security for any and all liabilities of the Borrower to Lender, now existing
or hereafter arising hereunder, or otherwise, Lender is hereby given a lien upon
and a security interest in any and all moneys or other property (i.e., goods and
merchandise, as well as any and all documents relative thereto; also, funds,
securities, chooses in action and any and all other forms of property whether
real, personal or mixed, and any right, title or interest of the Borrower
therein or thereto), and/or the proceeds thereof, including (without limitation
of the foregoing) that in safekeeping or in which Borrower may have any
interest.  In the event of the happening of any one or more Events of Default,
Lender shall have all of the rights and remedies provided to a secured party by
the Uniform Commercial Code in effect in New York State at that time and, in
addition thereto, the Borrower further agrees that (1) in the event that notice
is necessary, written notice delivered to the Borrower at its principal
executive offices ten business days prior to the date of public sale of the
property subject to the lien and security interest created herein or prior to
the date after which private sale or any other disposition of said property will
be made shall constitute reasonable notice, but notice given in any other
reasonable manner or at any other reasonable time shall be sufficient, (2) in
the event of sale or other disposition of such property, Lender may apply the
proceeds of any such sale or disposition to the satisfaction of Lenders
reasonable attorneys' fees, legal expenses and other costs and expenses incurred
in connection with the retaking, holding, preparing for sale, and selling of the
property, and (3) without precluding any other methods of sale, the sale of
property shall have been made in a commercially reasonable manner if conducted
in conformity with reasonable commercial practices of banks disposing of similar
property.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.
This Note has been executed, delivered and accepted in the State of New York and
shall be interpreted, governed by, and construed in accordance with, the laws of
the State of New York.
                                    PASSUR Aerospace, Inc.
  By:/s/ Louis J. Petrucelly
Louis J. Petrucelly
Title:  Chief Financial Officer
 

--------------------------------------------------------------------------------